DETAILED ACTION
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation of 16/239,189 field on 01/03/2019 became U.S. Patent Number 10,893,430 and 16/239,189 is a continuation of PCT/CN2016/101215 filed on 09/30/2016.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/20/2020, 03/04/2021, 09/03/2021 and 11/24/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11 line 2 recites “the CSI..” with double period which is a grammatical error. 
Appropriate correction is required.
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and Double Patent rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,893,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the U.S. Patent No. 10,893,430 and since the referenced the U.S Patent and the instant application are claiming common subject matter, as follows: 

US Patent #: 10,893,430  (430’)
Claim 1. A method for transmitting channel state information (CSI), comprising:
Claim 1. A method for transmitting channel state information (CSI), comprising: 
receiving, by a terminal device, downlink control information (DCI) transmitted by a network device; determining, by the terminal device, whether or not to report CSI according to the DCI; and 

transmitting, by the terminal device, the CSI of the terminal device to the network device when the terminal device determines to report the CSI.


Claim 13. The method according to claim 5, wherein the DCI comprises the physical resource configuration information for reporting the CSI, before the transmitting, by the terminal device, the CSI of the terminal device to the network device, the method further comprises: determining by the terminal device, according to the physical resource configuration information for reporting the CSI, a first reporting resource for reporting the CSI of the terminal device.






Claim 15. The method according to claim 13, wherein the determining, by the terminal device, according to the physical resource configuration information for reporting the CSI the first reporting resource for reporting the 
first terminal device, downlink control information (DCI) transmitted by a network device; determining, by the first terminal device, according to the DCI, whether it is necessary to report CSI; and 

when the first terminal device determines that it is necessary to report the CSI, transmitting, by the first terminal device, the CSI of the first terminal device to the network device; 

wherein before the transmitting, by the first terminal device, the CSI of the first terminal device to the network device according to the DCI, the method further comprising: measuring, by the first terminal device, the CSI of the first terminal device; wherein the DCI comprises resource configuration information for measuring the CSI, wherein the measuring, by the first terminal device, the CSI of the first terminal device comprises: determining, by the first terminal device, according to the resource configuration information for measuring the CSI, a first measurement resource for measuring the CSI of the first terminal device; and 

measuring, by the first terminal device, the CSI of the first terminal device according to the first measurement resource; wherein the determining, by the first terminal device, according to the resource configuration information 


17. The method according to claim 5, wherein the DCI comprises the resource configuration information for measuring the CSI, before the transmitting, by the terminal device, the CSI of the terminal device to the network device, the method further comprises: determining, by the terminal device, according to the resource configuration information for measuring the CSI, a first measurement resource for measuring the CSI of the terminal device: wherein before the determining, by the terminal device, according to the resource configuration information for measuring, the CSI, the first measurement resource for measuring the CSI of the terminal device, further comprising: receiving, by the terminal device, N first measurement resource configuration transmitted by the network device.
18. The method according to claim 17, wherein the determining, by the terminal device, according to the resource configuration information for measuring the CSI, the first measurement resource for measuring the CSI of the terminal device comprises: determining, by the terminal device according to indication information about measurement resource configuration comprised in the 





wherein before the determining, by the first terminal device, according to the resource configuration information for measuring the CSI, the first measurement resource for measuring the CSI of the first terminal device, the method further comprising: receiving, by the first terminal device, N first measurement resource configuration transmitted by the network device; wherein the determining, by the first terminal device, according to the resource configuration information for measuring the CSI, 




the first measurement resource for measuring the CSI of the first terminal device comprises: determining, by the first terminal device, according to indication information about measurement resource configuration comprised in the resource configuration information for measuring the CSI, M first measurement resource configuration from the N first 


Although the conflict claims are not identical, they are not patentably distinct from each other because 136’ discloses the method for transmitting channel state information (CSI), comprising:
	receiving…, determining… and transmitting… by the terminal device 
	wherein the DCI comprises the physical resource configuration information for reporting the CSI,
	wherein the determining, by the terminal device, according to the physical resource configuration information for reporting the CSI the first reporting resource for reporting the CSI of the terminal device
according to the resource configuration information for measuring the CSI, the first measurement resource for measuring the CSI of the terminal device
136’ does not discloses the phrase “first terminal device” and other limitations in claims 13, 15 and 17-18 (as described hereinabove) in the independent claims 1 of 
Regarding claims 19-20 are rejected for the same reasons as claim 1 described above corresponding to Patented claims 1 and 12.
6.	Therefore, this is nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U. S. Patent. 10,893,430.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 line 1 recites the limitation "the trigger information".  There is insufficient antecedent basis for this limitation in the claim because the trigger 
Claim 11 line 1 recites the limitation "the physical resource configuration".  There is insufficient antecedent basis for this limitation in the claim because the physical resource configuration only disclosed in the claim 5 instead of claim 2. Examiner suggest applicant to change the dependency to depend on claim 5 instead of claim 2.
Claim 20 line 2, recites “operable” for performing a functionality which constitute intended use, never actually takes place, therefore renders any recitation claimed after not be given patentable weight.  The claim should be amended to recite more direct and positive language such as “to”, “that”, or “which”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10; 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (WO 2012/094990 A1).
Regarding claim 1,  Fan teaches a method for transmitting channel state information (CSI), comprising: 

	determining, by the terminal device, whether or not to report CSI according to the DCI (The user equipment receives scheduling information of CSI sent by the base station by using a UL grant in the DCI message and CSI reporting is schedule or trigged by a UL grant and UL grant does not report periodic CSI if the user equipment does not receive the corresponding reporting time see Fan: Page 6 line 13; Page 10 lines 5-9 Method 1); and 
transmitting, by the terminal device, the CSI of the terminal device to the network device when the terminal device determines to report the CSI (The user equipment reports the CSI to the base station by using the PUSCH according to the transmission configuration information and the scheduling information see Fan: Page 6 line 14-17 Step 203).  
Regarding claim 2, Fan taught the method according to claim 1 as described hereinabove. Fan further teaches wherein the determining, by the terminal device, whether or not to report the CSI according to the DCI comprises: determining whether or not to report the CSI according to trigger information of the DCI (trigger by UL grant the dynamic CSI reporting and configuration format of DCI scramble indicates bit value for NDI field see Fan: Page 9 lines 23-33; Page 8 lines 21-26).
Regarding claim 3, Fan taught the method according to claim 1 as described hereinabove. Fan further teaches wherein the trigger information for determining whether or not to report the CSI includes a bit sequence (configuration format of DCI scramble indicates bit value for NDI field see Fan: Page 8 lines 21-26).
Regarding claim 4, Fan taught the method according to claim 1 as described hereinabove. Fan further teaches wherein the trigger information for determining whether or not to report the CSI includes a plurality of bits (number of time for reporting based on scheduled information and effectively continued for a period of time see Fan: Page 8 line 1-2).
Regarding claim 5, Fan taught the method according to claim 1 as described hereinabove. Fan further teaches wherein the DCI comprises at least one of the following: physical resource configuration information for reporting the CSI, resource configuration information for measuring the CSI (the number of PRB blocks and configuration for more than one PRB see Fan:  Page 8 line 54), codebook indication information, and codebook subset constraint information (MSB bit and LSB of MCS code such as QPSK  see Fan: lines 35-43).
Regarding claim 6, Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the physical resource configuration information for reporting the CSI is used to indicate a physical resource used by the terminal device to report the CSI (configuration format of DCI scramble indicates bit value for NDI field for each user equipment see Fan: Page 8 lines 21-26).
Regarding claim 7, Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the resource configuration information for 
Regarding claim 8, Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the codebook indication information used to indicate a codebook based on which the terminal device measures the CSI and reports the CSI (MSB bit and LSB of MCS code such as QPSK  see Fan: lines 35-43).
Regarding claim 9, Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the codebook subset constraint information is used to indicate a codeword based on which the terminal device measures the CSI and reports the CSI (MCS as codeword see Fan: Page 8 line 6).
Regarding claim 10, Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the physical resource configuration information for reporting the CSI is specifically used to indicate a respective physical resource used by each of the plurality of terminal devices that needs to report the CSI to report the CSI (the number of PRB blocks and configuration for more than one PRB and see Fan:  Page 8 line 54).
Regarding claim 13, Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the DCI comprises the physical resource configuration information for reporting the CSI (MCS see Fan: Page 8 line 6), before the transmitting, by the terminal device, the CSI of the terminal device to the network device, the method further comprises: determining by the terminal device, according to the physical resource configuration information for reporting the CSI, a first reporting 
Regarding claim 14, Fan taught the method according to claim 13 as described hereinabove. Fan further teaches wherein the transmitting, by the terminal device, the CSI of the terminal device to the network device comprises: transmitting, by the terminal device, the CSI of the terminal device to the network device over the first reporting resource (The semi-persistent scheduling information of the periodic CSI is used to indicate that the user equipment reports the frequency domain resources of the periodic CSI, and the scheduling parameters that need to be followed according to some CSIs, such as the MCS see Fan: Page 8 line 5-8).
Regarding claim 15, Fan taught the method according to claim 13 as described hereinabove. Fan further teaches wherein the determining, by the terminal device, according to the physical resource configuration information for reporting the CSL the first reporting resource for reporting the CSI of the terminal device comprises: determining, by the terminal device, according to the physical resource configuration information for reporting the CSI, a first resource region for transmuting the CSI of the terminal device (the number of PRB blocks and configuration for more than one PRB see Fan:  Page 8 line 54); and determining, by the terminal device, from resources of the first resource region, the first reporting resource for transmitting the CSI of the terminal device (The semi-persistent scheduling information of the periodic CSI is used to indicate that the user equipment reports the frequency domain resources of the 
Regarding claim 16, Fan taught the method according to claim 15 as described hereinabove. Fan further teaches wherein before the determining, by the terminal device, from the resources of the first resource region, the first reporting resource for transmitting the CSI of the terminal device, further comprising: receiving, by the terminal device, a physical resource index transmitted by the network device, wherein the physical resource index is used to indicate a position of a resource for transmitting the CSI of the terminal device (Most significant bits are selected for in MCS and RV domain and CSI reporting triggered by UL grant bits see Fan: Page. 8 lines 35-43; Page 9 lines 22-26); wherein the determining, by the terminal device, from the resources of the first resource region, the first reporting resource for transmitting the CSI of the terminal device comprises: determining, by the terminal device, from the resources of the first resource region according to the physical resource index (configuration format of DCI scramble indicates bit value for NDI field see Fan: Page 8 lines 21-26), the first reporting resource for transmitting the CSI of the terminal device (The semi-persistent scheduling information of the periodic CSI is used to indicate that the user equipment reports the frequency domain resources of the periodic CSI, and the scheduling parameters that need to be followed according to some CSIs, such as the MCS see Fan: Page 8 line 5-8).
Regarding claim 17, Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the DCI comprises the resource configuration information for measuring the CSI, before the transmitting, by the terminal device, the 
Regarding claim 19, claim 19 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 19 recited a non-transitory computer readable medium that perform method of claim 1.
Regarding claim 20, claim 20 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 20 recited an apparatus that perform method of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2012/094990 A1) in view of You et al. (US 2016/0150509 A1).
Regarding claim 11, Fan taught the method according to claim 2 as described hereinabove. Fan does not explicitly teaches wherein the physical resource configuration information for reporting the CSI indicates time domain resource for reporting the CSI.
	However, You teaches wherein the physical resource configuration information for reporting the CSI indicates time domain resource for reporting the CSI (performing aperiodic CSI reporting in TDD UL/DL configuration “a UE for which a TDD UL/DL configuration is 6 detects a UL DCI format for serving cell c in subframe 9, the UE performs aperiodic CSI reporting triggered by a CSI request field in the detected UL DCI 4 of a radio frame following a radio frame including subframe 9 in which the UL DCI format is detected” see You: ¶[0136]) in order to enhance transmitting or receiving channel state information (see You: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fan to include (or to use, etc.) the wherein the physical resource configuration information for reporting the CSI indicates time domain resource for reporting the CSI as taught by You in order to enhance transmitting or receiving channel state information (see You: ¶[0002]).
Regarding claim 12, Fan taught the method according to claim 5 as described hereinabove. Fan does not explicitly teaches the resource configuration information for measuring, the CSI comprises at least one of resource configuration for downlink pilot signal or resource configuration for measuring interference.
	However, You teaches the resource configuration information for measuring, the CSI comprises at least one of resource configuration for downlink pilot signal or resource configuration for measuring interference (measure interference on a CSI reference resource “if the IMR is explicitly configured for the UE, the UE measures interference on the IMR and calculates CSI under the assumption that the measured interference is interference on a CSI reference resource which is reference for CSI measurement” see You: ¶[0141]) in order to enhance transmitting or receiving channel state information (see You: ¶[0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GUANG W. LI
Primary Examiner
Art Unit 2478


March 12, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478